Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2 and 6 are objected to because of the following informalities:  
Claim 1, line includes “(22)” which should be removed for consistency.  Claims 2 and 6 have the same issue.
Claim 1, line 17 reads “it’s” and should be “its.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is rejected because it is unclear as to which element is being referred to in line 10 which reads “at least one elements is in sliding engagement.”  Line 3 reads “the valve closure element,’ line 5, reads “detection element” and line 6 reads “indicator element.”  Because there are multiple options as to what the “element” in line 10 can be, Applicant must clarify which is being referred to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–2, 10–13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US PGPub 20130043420 A1)  in view of Jordan et al. (USPN 10140843 B2).
Regarding Claim 1, Case teaches a rotational valve comprising: a valve closure element (120); a shaft (124) is linked to the valve closure element, wherein the shaft can rotate between a closed position and a fully open position; and at least one first stop (302) and at least one second stop (306), but does not disclose the indicator element or the detection element.
Jordan teaches at least one detection element (194) in order to inform an end user the condition of the valve from a remote position.  Col. 7, Lines. 25–47.
The Case–Jordan combination results in Jordan’s cam assembly 198 located on Case’s shaft 124.  Additionally, Jordan’s sensor board 180 is located in Case’s assembly 100 on a location complementary to Jordan’s cam assembly 198.
The Case–Jordan combination teaches each detection element comprises an aperture (Jordan Fig. 4 where the aperture is the opening through which the shaft extends through elements 196) and an indicator element (Case 108); wherein; the shaft (Case 124) extends through the aperture of at least one detection element, wherein each of the at least one elements is in sliding engagement with the shaft; the shaft can rotate relative to each of the at one detection elements (Jordan Fig. 4); each indicator element can move between a first and a second indicator position (Case Para. 21); each indicator element abuts the first stop when in the first indicator position and abuts the second stop when in the second indicator position (Case Paras. 21, 29 and 31); each indicator element is associated with a detection engagement means; each detection engagement means can determine when it's associated indicator element is in one of the first or second indicator positions (Case Paras. 21, 29 and 31); and each detection element is configured to engage with the shaft via at least one engagement mechanism when the rotational position of the shaft relative to the shaft's closed position is in a predetermined angular range (Case Paras. 21, 29 and 31).  
Regarding Claim 2, the Case–Jordan combination teaches at least two detection elements (Jordan Fig. 4); wherein each of the detection elements engages with the shaft when the rotational position of the shaft relative to the shaft's closed position is in a predetermined angular range (Case Paras. 21 and 27) and that angular range is different for each detection element (Jordan Col. 6, Lines 61–67 through Col. 7, Lines 1–24).  
Regarding Claim 10, the Case–Jordan combination teaches the one or more detection engagement means comprises a mechanical switch, an optical sensor, a hall effect sensor, or an ultrasonic sensor.  Jordan Col. 6, Lines 5–33.  
Regarding Claim 11, the Case–Jordan combination teaches an actuation means (Case 122), wherein actuation of the actuation means rotates the shaft and causes rotation of the closure element or actuation of the actuation means rotates the closure element and causes rotation of the shaft.  
Regarding Claim 12, the Case–Jordan combination teaches the actuation means comprises an electrically powered motor.  Case Para. 19.
Regarding Claim 13, the Case–Jordan combination teaches an enclosure, wherein the enclosure at least partially surrounds the shaft, detection elements, indicator elements and detection engagement means. Case Fig. 1
Regarding Claim 15, the structural limitation of the apparatus described in the method is recited in Claims 1–2.  Accordingly the method steps recited in claim 13 are necessarily those performed when making and/or using the device of the Case–Jordan combination.
Claim(s) 3–9 are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US PGPub 20130043420 A1)  in view of Jordan et al. (USPN 10140843 B2), in further view of Harvey et al. (USPN 4491775).
Regarding Claim 3, the Case–Jordan combination teaches each engagement mechanism comprises: a shaft engagement means (Jordan 196) associated with the shaft (Case 124); and a detection engagement means (Jordan 200) associated with a detection element (Jordan Fig. 5, where the detection element is the ring on which elements 196 are located, but does not teach the sensors transmitting torque detection information.
Harvey teaches Hall Effect sensors capable of providing both position and torque information.  Col. 3, Lines 36–42.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art before the time of filing to utilize a Hall Effect sensor capability as taught by Harvey in addition to the Hall Effect sensor capability of the Case–Jordan combination, since the Hall Effect sensors are known equivalents and the use of which would be known to one of ordinary skill in the art.
The Case–Jordan–Harvey combination teaches engagement of the shaft (Case 124) and detection engagement means (Jordan 200) enables the shaft to transmit rotational torque (Harvey Col. 3, Lines 36–42) to the detection element (Jordan 194) via the shaft and detection engagement means (where Jordan’s Hall Effect sensors/engagement means include Harvey’s capability of using Hall Effect sensors to determine rotational torque of the shaft); and wherein the shaft and detection engagement means are configured such that if rotation of the detection element is resisted by a force greater in magnitude than a disengagement force the shaft and detection engagement means will disengage from each other.  
Regarding Claim 4, the Case–Jordan–Harvey combination teaches at least one of the is associated with a first and a second engagement mechanism (Jordan Fig. 5); the shaft and detection engagement means of the first engagement mechanism are dimensioned and configured so that they engage with each other when the shaft is rotating in a first direction and do not engage with each other when the shaft is rotating in the opposite second direction (Case Fig. 2, where slots 220 and 222 limits valve movement and thus can prevent the first and second engagement mechanisms from engaging with each other when the shaft is rotating in the opposite second direction); and129168US01 (U381791US)-33- the shaft and detection engagement means of the second engagement mechanism are dimensioned and configured so that they engage with each other when the shaft is rotating in the second direction and do not engage with each other when the shaft is rotating in the first direction (Case Fig. 2, where slots 220 and 222 limits valve movement and thus can prevent the first and second engagement mechanisms from engaging with each other when the shaft is rotating in the opposite second direction).  
Regarding Claim 5, the Case–Jordan–Harvey combination teaches in at least one engagement mechanism the shaft engagement means is a male engagement means and the detection engagement means is a female engagement means, or the shaft engagement means is a female engagement means and the detection engagement means is a male engagement means.  Jordan Fig. 5.
Regarding Claim 6, the Case–Jordan–Harvey combination teaches a cavity (Case Fig. 1, where the cavity is located within element 102); a biasing element; and an upstanding element (Case 208); wherein: the cavity is defined by a cavity base and one or more walls (Case Fig. 1); the cavity, the biasing element and the upstanding element are dimensioned and configured that the cavity may contain the biasing element and the upstanding element (Case Fig. 1); the biasing element biases the upstanding element at least partially out of the cavity; the upstanding element may reversibly move between a first position in which it is at least substantially wholly within the cavity, and a second position in which at least a portion of the upstanding element extends out of the cavity (Case Fig. 2); and129168US01 (U381791US)-34- the one or more walls of the cavity can engage with the upstanding element to resist forces exerted on the upstanding element in a direction perpendicular to the direction of movement of the upstanding element between the first and second positions (Case Fig. 1).  
Regarding Claim 7, the Case–Jordan–Harvey combination teaches at least one female engaging means comprises a circumferentially extending slot, in which the axial width and radial depth of the slot are sufficient to allow at least a portion of the male engagement means to enter the slot and move along the circumferential length of the slot.  Jordan Fig. 4.
Regarding Claim 8, the Case–Jordan–Harvey combination teaches the male engagement means and at least one end of the circumferentially extending slot are so configured that when the male engagement means abuts the at least one end of the circumferentially extending slot and rotation of the detection element is resisted by a force less than the disengagement force, torque from the shaft is transmitted to the detection element through the abutment of the male engagement means and the at least one end of the circumferentially extending slot.  Jordan Fig. 4.
Regarding Claim 9, the Case–Jordan–Harvey combination teaches one end of the circumferentially extending slot is so configured that travel of the male engagement member along the slot toward that end and subsequently out of the slot does not transmit any torque from the shaft to the detection element when the rotation of the detection element is resisted by a force less than the disengagement force.  Jordan Col. 6, Lines 33–60.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US PGPub 20130043420 A1)  in view of Tinkler et al. (WO 0206594 A1).
Regarding Claim 14, the Case–Jordan combination does not teach a potable water system for an aircraft comprising: at least one rotational valve according to claim 1.
Tinkler teaches a valve located in an aircraft.  Pg. 1, 2nd Para.  Additionally, Tinkler teaches a Hall Effect sensor determining the position of the valve.  Pl. 12, 2nd Para.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art before the time of filing to alter the utility of the Case–Jordan combination to be a valve control for fluid flow for a vacuum toilet system of  Tinkler so that the valve control for fluid flow of  the Case–Jordan combination performs the a valve control for fluid flow in the vacuum toilet system of Tinkler.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stommes et al. (US 5223822), Louis et al. (USPN 6308723 B1) and Rho et al. (USPN 7934518 B2) teach position switches to determine the location of a valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753